DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The instant first office action is in response to communication filed on 11/10/2021.
Claims 1-20 are pending of which claims 1, 9 and 17 are the base independent claims.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2021 is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-23 of U.S. Patent No. US 10178580 and in view of , since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Instant Application # 17523569
Patent # US 10178580
1. A computer-implemented method, comprising:
obtaining a content log for a mobile device;
determining a first network connection status of the mobile device at a first time;
determining a second network connection status of the mobile device at a second time, the second time different from the first time;
generating, based on the content log, content consumption data for a user of the mobile device;
generating, based on the content consumption of the user, a prefetching schedule of content anticipated to be requested; and
obtaining content in accordance with the prefetching schedule.

1. A system for optimizing the use of network bandwidth by a mobile device comprising: a mobile application client residing on the mobile device and connected to a cloud server via a network comprising a mobile application content logger module that logs an application identifier, a logging time, and a content parameter for each content request into a content log, and a mobile application battery logger module that logs a battery usage of a battery of the mobile device, wherein the system analyzes user content consumption by a user of the mobile device to create a user profile, the system compiles a prefetching schedule of content anticipated to be requested by the user based on the user profile and the content log, the user profile including data reflecting a condition selected from the group consisting of network access of the mobile device, the battery usage of the mobile device, the user content consumption, the content anticipated to be requested by the user, previous content requested by the user, hit ratio dynamics, user connectivity patterns, data consumption rates, efficiency of data delivery and combinations thereof, the user profile is based on a content dynamic refresh rate, wherein the mobile application client provides the prefetching schedule to the mobile device, and wherein the mobile device prefetches content partially in accordance with the prefetching schedule to provide an optimized quality of service based at least in part upon a current network resource. 
    2. The system of claim 1, wherein 




Pat’580 does not explicitly show the use of “determining a first network connection status of the mobile device at a first time;determining a second network connection status of the mobile device at a second time, the second time different from the first time;” as required by present claimed invention.  However, including “determining a first network connection status of the mobile device at a first time;
determining a second network connection status of the mobile device at a second time, the second time different from the first time” would have been obvious to one having ordinary skill in the art as evidenced by Nicoara’651.  
In particular, in the same field of endeavor, Nicoara’651 teaches the use of 
determining a first network connection status of the mobile device at a first time(see fig.11, see para.0091-0093 & see table 3, which shows time to connect to WIFI as first network and 3G); determining a second network connection status of the mobile device at a second time(see fig.11, see para.0091-0093 & see table 3, which shows time to connect to WIFI and  to 3G as second network status), the second time different from the first time(see table 3, which shows 196 second is after 1212 sec to 3G, see fig.11, which shows connected to WIFI from T2-T5 and connected to WiFi from t0-t2, thus different).
In view of the above, having system of Pat’580 and then given the well-established teaching of Nicoara’651, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Pat’580 to include “determining a first network connection status of the mobile device at a first time;determining a second network connection status of the mobile device at a second time, the second time different from the first time”as taught by Nicoara’651, since Nicoara’651 stated in para.0009+ that such a modification would provide an improved system that dynamically switching among multiple wireless interfaces.
Claims 2-20 are rejected using a similar table as shown above.

In view of the above application, since the subject matters recited in the claims 1-20 of the instant application were fully disclosed in and covered by the claims 1-23 of U.S. Patent No. 10178580 and in this case the clams 1-20 of the instant application is broader than the patented claims of PAT’910, thus, allowing the claims 1-20 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. US 10681585.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Instant Application # 17523569
Patent # US 10681585
1. A computer-implemented method, comprising:
obtaining a content log for a mobile device;
determining a first network connection status of the mobile device at a first time;
determining a second network connection status of the mobile device at a second time, the second time different from the first time;
generating, based on the content log, content consumption data for a user of the mobile device;
generating, based on the content consumption of the user, a prefetching schedule of content anticipated to be requested; and
obtaining content in accordance with the prefetching schedule.

1. A system for optimizing the use of network bandwidth by a mobile device comprising: a mobile application client residing on the mobile device and connected to a cloud server via a network, the mobile application client comprising: a mobile application content logger module that logs an application identifier, a logging time, and a content parameter for each content request to a content log, and a mobile application connectivity logger module that logs a first network connection status at a first time and a second network connection status at a second time, wherein the second time is after the first time, wherein the system analyzes user content consumption by a user of the mobile device to create a user profile, the system compiles a prefetching schedule of content anticipated to be requested by the user based on the user profile, the user profile including data reflecting (i) at least a portion of the content log, (ii) the first network connection status and the second network connection status, and (iii) a condition selected from the group consisting of network access of the mobile device, the user content consumption, content anticipated to be requested by the user, previous content requested by the user, hit ratio dynamics, user connectivity patterns, data consumption rates, efficiency of data delivery, and combinations thereof, and wherein the mobile application client provides the prefetching schedule to the mobile device, and wherein the mobile device prefetches content partially in accordance with the prefetching schedule to provide an optimized quality of service based at least in part upon a current network connection status.



Claims 2-20 are rejected using a similar table as shown above.

In view of the above application, since the subject matters recited in the claims 1-20 of the instant application were fully disclosed in and covered by the claims 1-20 of U.S. Patent No. 10681585 and in this case the clams 1-20 of the instant application is broader than the patented claims of PAT’585, thus, allowing the claims 1-20 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.


Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1-20 of U.S. Patent No. US 11184797.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Instant Application # 17523569
Patent # US 11184797
1. A computer-implemented method, comprising:
obtaining a content log for a mobile device;
determining a first network connection status of the mobile device at a first time;
determining a second network connection status of the mobile device at a second time, the second time different from the first time;
generating, based on the content log, content consumption data for a user of the mobile device;
generating, based on the content consumption of the user, a prefetching schedule of content anticipated to be requested; and
obtaining content in accordance with the prefetching schedule.

1. A system for optimizing the use of network bandwidth by a mobile device comprising: a mobile application client residing on the mobile device and connected to a cloud server via a network, the mobile application client comprising: a mobile application content logger module that logs an application identifier, a logging time, and a content parameter for content requests to a content log, and a mobile application connectivity logger module that logs a first network connection status at a first time and a second network connection status at a second time, wherein the second time is after the first time, wherein the system analyzes, based on the content log, content consumption by a user of the mobile device to create a user profile of a user associated with the mobile device, the system compiles a prefetching schedule of content anticipated to be requested based on the user profile, the user profile including data reflecting (i) at least a portion of the content log and (ii) the first network connection status and the second network connection status, and wherein the mobile application client provides the prefetching schedule to the mobile device, and wherein the mobile device prefetches content at least partially in accordance with the prefetching schedule.



Claims 2-20 are rejected using a similar table as shown above.

In view of the above application, since the subject matters recited in the claims 1-20 of the instant application were fully disclosed in and covered by the claims 1-20 of U.S. Patent No. 11184797 and in this case the clams 1-20 of the instant application is broader than the patented claims of PAT’797, thus, allowing the claims 1-20 would result in an unjustified or improper timewise extension of the “right to exclude” granted by a patent.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, 6, 8-9, 11-12, 14, 16-17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koren et al (US 2010/0235473)) and in view of Nicoara et al (US 2012/0140651).
Regarding claim 1, Koren ‘651 discloses a computer-implemented method(see abs) , comprising: 
obtaining a content log(see fig.1, which shows server 102 with retrieve first content and second content, see para.0018, thus content log)  for a mobile device(see fig.1, which shows for mobile device 110);  
generating, based on the content log(see fig.1, server with content log of first and second content), content consumption data for a user of the mobile device(see para.0049, which discusses generating by retrieving content to be consumed at the mobile device); 
generating, based on the content consumption of the user(see para.0049), a prefetching schedule of content anticipated to be requested(see para.0049, which discusses he scheduler 230 may be synchronized with or responsive to a request schedule 238 of the mobile device 210. For example, the mobile device 210 may have a pre-defined request schedule 238 to retrieve content to be consumed at the mobile device 210. To illustrate, the request schedule 238 may indicate pre-defined times for large amounts of data transmission, such as low usage times to reduce traffic at the communication network 204. As another example, the request schedule 238 may not be a limiting schedule, and may instead be generated based on a pattern of requests made by a user of the mobile device 210. For example, the request schedule 238 may indicate that requests for data transfer have historically been made between the hours of 4:00 p.m.-6:00 p.m. Monday through Friday, and also between the hours of 10:00 a.m.-11:00 a.m. on Saturday and Sunday. The scheduler 230 may be aligned with the request schedule 238 to anticipate an incoming request for content and to retrieve the prefetched data 232 in conjunction with preferences associated with the usage profile 226. The content may be predictively acquired and cached for access of the content by the user to improve the user experience in Internet access operating environments. In addition, traffic on an operator network may be managed by reducing Internet access at peak times by downloading content during off-peak periods); and 
obtaining content in accordance(see fig.1, which shows mobile 110 obtain first and second content 118, 122, see fig.5, 508) with the prefetching schedule (see para.0049).
As discussed above, although the system of Koren’473 discloses traffic from/to mobile via 108 (Koren’473, see fig.1), system of Koren’473 does not explicitly show the use of “determining a first network connection status of the mobile device at a first time; determining a second network connection status of the mobile device at a second time, the second time different from the first time” as required by present claimed invention.  However, including “determining a first network connection status of the mobile device at a first time; determining a second network connection status of the mobile device at a second time, the second time different from the first time” would have been obvious to one having ordinary skill in the art as evidenced by Nicoara’651.  
In particular, in the same field of endeavor, Nicoara’651 teaches the use of 
determining a first network connection status of the mobile device at a first time(see fig.11, see para.0091-0093 & see table 3, which shows time to connect to WIFI as first network and 3G); determining a second network connection status of the mobile device at a second time(see fig.11, see para.0091-0093 & see table 3, which shows time to connect to WIFI and  to 3G as second network status), the second time different from the first time(see table 3, which shows 196 second is after 1212 sec to 3G, see fig.11, which shows connected to WIFI from T2-T5 and connected to WiFi from t0-t2, thus different).
In view of the above, having the system of Koren’473 and then given the well-established teaching of Nicoara’651, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Koren’473 to include “determining a first network connection status of the mobile device at a first time; determining a second network connection status of the mobile device at a second time, the second time different from the first time” as taught by Nicoara’651, since Nicoara’651 stated in para.0009+ that such a modification would provide an improved system that dynamically switching among multiple wireless interfaces.

Regarding claim 3, 11, 19,  Koren ‘651 discloses wherein the content consumption data comprises at least  a portion of the content log(see para.0049,see fig.1) , the first network connection status (see para.0058, The aggregation server 302 may be configured to initiate a keep-alive connection to maintain an open session with the mobile device 320, thus first connection status to be open).

As discussed above, although the system of Koren’473 discloses traffic from/to mobile via 108 (Koren’473, see fig.1), system of Koren’473 does not explicitly show the use of “the second network connection status” as required by present claimed invention.  However, including “the second network connection status” would have been obvious to one having ordinary skill in the art as evidenced by Nicoara’651.  
In particular, in the same field of endeavor, Nicoara’651 teaches the use of the second network connection status (see fig.11, see para.0091-0093 & see table 3, which shows time to connect to WIFI and  to 3G as second network status, see para.0091, which discusses data as content is initially sent over 3g network as first network status and is switching to wifi as second network status when the data rate over 3g exceeds 16 KPps, see also para.0092-0093, device begins using 3g for browsing various web pages as content).
In view of the above, having the system of Koren’473 and then given the well-established teaching of Nicoara’651, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Koren’473 to include “the second network connection status” as taught by Nicoara’651, since Nicoara’651 stated in para.0009+ that such a modification would provide an improved system that dynamically switching among multiple wireless interfaces.
Regarding claim 4, 12, Koren ‘651 discloses transmitting the content to the mobile device(see fig.1, 118 and 122, see fig.5, 508).
Regarding claim 6, 14, Koren ‘651 discloses obtaining prefetching parameters indicating preferences for obtaining content(see para.0049); and generating the prefetching schedule based on the content consumption of the user and the prefetching parameters(see para.0049, see fig.1).
Regarding claim 8, 16, Koren ‘651 discloses wherein the content is obtained based on a current network connection status of the mobile device(see fig.1, which shows mobile device 110 to obtain content 118, 122 based on communication network status 108, see para.0058,which discusses he aggregation server 302 may be configured to initiate a keep-alive connection to maintain an open session with the mobile device 320).
Regarding claim 9, Koren ‘651 discloses an apparatus, comprising: a processor(see fig.2, processor 228); and a memory in communication with the processor and storing instructions that, when executed by the processor(see fig.2, which shows memory 224 in communication with processor 228), cause the apparatus to:
obtaining a content log(see fig.1, which shows server 102 with retrieve first content and second content, see para.0018, thus content log)  for a mobile device(see fig.1, which shows for mobile device 110);  
generating, based on the content log(see fig.1, server with content log of first and second content), content consumption data for a user of the mobile device(see para.0049, which discusses generating by retrieving content to be consumed at the mobile device); 
generating, based on the content consumption of the user(see para.0049), a prefetching schedule of content anticipated to be requested(see para.0049, which discusses he scheduler 230 may be synchronized with or responsive to a request schedule 238 of the mobile device 210. For example, the mobile device 210 may have a pre-defined request schedule 238 to retrieve content to be consumed at the mobile device 210. To illustrate, the request schedule 238 may indicate pre-defined times for large amounts of data transmission, such as low usage times to reduce traffic at the communication network 204. As another example, the request schedule 238 may not be a limiting schedule, and may instead be generated based on a pattern of requests made by a user of the mobile device 210. For example, the request schedule 238 may indicate that requests for data transfer have historically been made between the hours of 4:00 p.m.-6:00 p.m. Monday through Friday, and also between the hours of 10:00 a.m.-11:00 a.m. on Saturday and Sunday. The scheduler 230 may be aligned with the request schedule 238 to anticipate an incoming request for content and to retrieve the prefetched data 232 in conjunction with preferences associated with the usage profile 226. The content may be predictively acquired and cached for access of the content by the user to improve the user experience in Internet access operating environments. In addition, traffic on an operator network may be managed by reducing Internet access at peak times by downloading content during off-peak periods); and 
obtaining content in accordance(see fig.1, which shows mobile 110 obtain first and second content 118, 122, see fig.5, 508) with the prefetching schedule (see para.0049).
As discussed above, although the system of Koren’473 discloses traffic from/to mobile via 108 (Koren’473, see fig.1), system of Koren’473 does not explicitly show the use of “determining a first network connection status of the mobile device at a first time; determining a second network connection status of the mobile device at a second time, the second time different from the first time” as required by present claimed invention.  However, including “determining a first network connection status of the mobile device at a first time; determining a second network connection status of the mobile device at a second time, the second time different from the first time” would have been obvious to one having ordinary skill in the art as evidenced by Nicoara’651.  
In particular, in the same field of endeavor, Nicoara’651 teaches the use of 
determining a first network connection status of the mobile device at a first time(see fig.11, see para.0091-0093 & see table 3, which shows time to connect to WIFI as first network and 3G); determining a second network connection status of the mobile device at a second time(see fig.11, see para.0091-0093 & see table 3, which shows time to connect to WIFI and  to 3G as second network status), the second time different from the first time(see table 3, which shows 196 second is after 1212 sec to 3G, see fig.11, which shows connected to WIFI from T2-T5 and connected to WiFi from t0-t2, thus different).
In view of the above, having the system of Koren’473 and then given the well-established teaching of Nicoara’651, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Koren’473 to include “determining a first network connection status of the mobile device at a first time; determining a second network connection status of the mobile device at a second time, the second time different from the first time” as taught by Nicoara’651, since Nicoara’651 stated in para.0009+ that such a modification would provide an improved system that dynamically switching among multiple wireless interfaces.

Regarding claim 17, Koren ‘651 discloses a non-transitory computer readable medium storing instructions that, when executed by one or more processors, cause the one or more processors (see para.0024, which discusses executed within a processor, see para.0030, 0083, see fig.2) to perform steps comprising:  
obtaining a content log(see fig.1, which shows server 102 with retrieve first content and second content, see para.0018, thus content log)  for a mobile device(see fig.1, which shows for mobile device 110);  
generating, based on the content log(see fig.1, server with content log of first and second content), content consumption data for a user of the mobile device(see para.0049, which discusses generating by retrieving content to be consumed at the mobile device); 
generating, based on the content consumption of the user(see para.0049), a prefetching schedule of content anticipated to be requested(see para.0049, which discusses he scheduler 230 may be synchronized with or responsive to a request schedule 238 of the mobile device 210. For example, the mobile device 210 may have a pre-defined request schedule 238 to retrieve content to be consumed at the mobile device 210. To illustrate, the request schedule 238 may indicate pre-defined times for large amounts of data transmission, such as low usage times to reduce traffic at the communication network 204. As another example, the request schedule 238 may not be a limiting schedule, and may instead be generated based on a pattern of requests made by a user of the mobile device 210. For example, the request schedule 238 may indicate that requests for data transfer have historically been made between the hours of 4:00 p.m.-6:00 p.m. Monday through Friday, and also between the hours of 10:00 a.m.-11:00 a.m. on Saturday and Sunday. The scheduler 230 may be aligned with the request schedule 238 to anticipate an incoming request for content and to retrieve the prefetched data 232 in conjunction with preferences associated with the usage profile 226. The content may be predictively acquired and cached for access of the content by the user to improve the user experience in Internet access operating environments. In addition, traffic on an operator network may be managed by reducing Internet access at peak times by downloading content during off-peak periods); and 
obtaining content in accordance(see fig.1, which shows mobile 110 obtain first and second content 118, 122, see fig.5, 508) with the prefetching schedule (see para.0049).
As discussed above, although the system of Koren’473 discloses traffic from/to mobile via 108 (Koren’473, see fig.1), system of Koren’473 does not explicitly show the use of “determining a first network connection status of the mobile device at a first time; determining a second network connection status of the mobile device at a second time, the second time different from the first time” as required by present claimed invention.  However, including “determining a first network connection status of the mobile device at a first time; determining a second network connection status of the mobile device at a second time, the second time different from the first time” would have been obvious to one having ordinary skill in the art as evidenced by Nicoara’651.  
In particular, in the same field of endeavor, Nicoara’651 teaches the use of 
determining a first network connection status of the mobile device at a first time(see fig.11, see para.0091-0093 & see table 3, which shows time to connect to WIFI as first network and 3G); determining a second network connection status of the mobile device at a second time(see fig.11, see para.0091-0093 & see table 3, which shows time to connect to WIFI and  to 3G as second network status), the second time different from the first time(see table 3, which shows 196 second is after 1212 sec to 3G, see fig.11, which shows connected to WIFI from T2-T5 and connected to WiFi from t0-t2, thus different).
In view of the above, having the system of Koren’473 and then given the well-established teaching of Nicoara’651, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Koren’473 to include “determining a first network connection status of the mobile device at a first time; determining a second network connection status of the mobile device at a second time, the second time different from the first time” as taught by Nicoara’651, since Nicoara’651 stated in para.0009+ that such a modification would provide an improved system that dynamically switching among multiple wireless interfaces.

Claims 2, 10,18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koren et al (US 2010/0235473)) in view of Nicoara et al (US 2012/0140651)  and in view of Papakostas et al (US 2011/0053513).

Regarding claims 2, 10,18,  although the combined system Koren’473  and Nicoara’651 discloses content log with retrieved first and second content at server to be delivered to the mobile device 110 (see fig.1), the combined system Koren’473  and Nicoara’651 does not explicitly show the use of “the content log comprises an application identifier, a logging time, and a content parameter for content requests” as required by present claimed invention.  However, including “the content log comprises an application identifier, a logging time, and a content parameter for content requests” would have been obvious to one having ordinary skill in the art as evidenced by Papakostas’513.  
In particular, in the same field of endeavor, Papakostas’513 teaches the use of the content log comprises an application identifier see fig.4 with related text, which discusses storage 400 that logs content type 410 as application identifier, see para.0033, which discusses content type 410 is used to indicate video media, audio media, video games ….etc. ), a logging time(see fig.4 with related text, 400 that logs start time 402  that indicate start time of media content), and a content parameter for content requests(see fig.4 with related text, 400 with content parameter for each content request, see fig.1-9 with related text).
In view of the above, having the combined system Koren’473 and Nicoara’651and then given the well-established teaching of Papakostas’513, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined system Koren’473  and Nicoara’651 to include “the content log comprises an application identifier, a logging time, and a content parameter for content requests” as taught by Papakostas’513, since Papakostas’513 stated in para.0011+ that such a modification would provide improved system that identify wireless carrier performance.
Claims 5, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koren et al (US 2010/0235473)) in view of Nicoara et al (US 2012/0140651) and in view of Zuckerberg et al (US 2012/0239745).
Regarding claim 5, 13, Koren ‘651 discloses the content is obtained from a third-party server associated with a social networking site (see fig.1, server 102 to obtain content from 104, see para.0022, which discusses 104 associated with address of a website, FTP site).
As discussed above, although the combined system Koren’473  and Nicoara’651 discloses : the content is obtained from a third-party server associated with a (social) networking site (see fig.1, server 102 to obtain content from 104, see para.0022, which discusses 104 associated with address of a website, FTP site) (see fig.1), the combined system Koren’473  and Nicoara’651 does not explicitly show the use of “the content is obtained from a third-party server associated with a social networking site; and the content comprises user-generated posts on the social networking site” as required by present claimed invention.  However, including “the content is obtained from a third-party server associated with a social networking site; and the content comprises user-generated posts on the social networking site” would have been obvious to one having ordinary skill in the art as evidenced by Zuckerberg’745.  
In particular, in the same field of endeavor, Zuckerberg’745 teaches the use of the content is obtained from a third-party server associated with a social networking site(see abs, which discusses ser device requests a web page from a web server of a third-party website, which is separate from a social networking system. The web server from the third-party website sends a markup language document for the requested web page to the user device which includes an instruction for a browser application running on the user device to incorporate information obtained from the social networking system within the web page, see fig.1); and the content comprises user-generated posts on the social networking site(see abs, which discusses  Based on the instruction in the received markup language document, the user device requests personalized content from the social networking system, which generates the requested personalized content based on social information about the user. The user device then renders the web page with the personalized content contained in a frame and displays the rendered web page and the frame to the user, see fig.1, 3).
In view of the above, having the combined system Koren’473 and Zuckerberg’745 and then given the well-established teaching of Papakostas’513, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined system Koren’473  and Nicoara’651 to include “the content is obtained from a third-party server associated with a social networking site; and the content comprises user-generated posts on the social networking site” as taught by Zuckerberg’745, since Zuckerberg’745 stated in para.0005+ that such a modification would provide improved system that offer a mechanism to third-party websites, which are in a domain that is different from a domain of a social networking system, to provide personalized content for their users based on social information about those users that is maintained by, or otherwise accessible to, the social networking system.
Claim 7, 15, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koren et al (US 2010/0235473)) in view of Nicoara et al (US 2012/0140651)  and  further in view of Mogul et al (US 2003/0126232).

Regarding claim 7, 15, 20, Koren’473 discloses wherein the prefetching schedule specific conditions under which each item is to be cached(see fig.2, 4, which shows prefetched data with content as item to be cached 212, 456). 
As discussed above, although the combined system Koren’473  and Nicoara’651 discloses traffic from/to mobile via 108 (see fig.1), the combined system Koren’473  and Nicoara’651 does not explicitly show the use of “contains priority for each item” as required by present claimed invention.  However, including “contains priority for each item” would have been obvious to one having ordinary skill in the art as evidenced by Mogul’232.  
In particular, in the same field of endeavor, Mogul’232 teaches the use of contains priority for each item (see para.0061, which discusses entries in the fetch queue 128 are given higher priority than entries in the prefetched queue 130).
In view of the above, having the combined system Koren’473  and Nicoara’651 and then given the well-established teaching of Mogul’232, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combined system Koren’473  and Nicoara’651 to include “contains priority for each item” as taught by Mogul’232, since Mogul’232 stated in para.0008+ that such a modification would provide an energy efficient prefetching system that improves user perceived network performance with prefetching.
Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474